Citation Nr: 1443996	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  06-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including major depression and anxiety disorder, and including as due to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from March 1972 to August 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the Veteran's case is currently with the RO in St. Petersburg, Florida.

The Veteran testified during a hearing at the St. Petersburg RO before the undersigned in July 2007.  A transcript of the hearing is of record.  

In February 2012 and April 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  In a March 2014 rating decision, the AOJ granted service connection for asbestosis.  This action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a respiratory disorder including as due to asbestos exposure.

The Board has recharacterized the claim on appeal to more accurately reflect the court's holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (to the effect that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Regrettably, the Board must again remand the claim of service connection for an acquired psychiatric disorder, including as secondary to his service-connected asbestosis.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he experienced symptoms of an acquired psychiatric disorder since service.  He reported on multiple occasions, including during his hearing before the undersigned, that he first developed psychiatric problems while on active duty.  The Veteran also contends that his claimed psychiatric disorder may be due to, or aggravated by, service-connected asbestosis.  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995). 

The Veteran underwent VA examination in April 2012.  The examiner diagnosed him with depressive and anxiety disorders, and opined that the disorders were not likely related to service.  The examiner noted that there was no medical evidence of any psychiatric treatment prior to 1994.  

In a February 2014 addendum, the VA examiner again opined that the Veteran's current psychiatric problems were not etiologically linked to his time in service, and again noted that the first psychiatric treatment of record dated from 1994, two decades after his separation from active duty.  She also opined that there is "no objective medical evidence" that his psychiatric problems were caused or worsened by his asbestosis or chronic obstructive pulmonary disease (COPD).  

However, the VA examiner again failed to consider the Veteran's contentions in offering her opinions.  This is contrary to the Board's April 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dalton v. Peake, 21 Vet. App. 23 (2007( (to the effect that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history -even if recorded in the course of the examination). 

The examiner also failed to discuss the service physician's summary section of the Veteran's August 1973 Report of Medical History completed at separation, in which it was noted that the Veteran had "chronic anxiety since coming into service", and evidence from VA treatment notes in March 1994 and February 2002, and an October 2003 private evaluation, indicating that the Veteran's psychiatric problems may be "related to his present physical ... status."  

The examiner also failed to provide a clear rationale for her conclusion that the Veteran's psychiatric disorder was not been caused or worsened by his asbestosis or COPD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  

Further clarification from the April 2012 VA examiner is warranted as to whether any current psychiatric disorder is aggravated by service-connected asbestosis.

In August 2014, the Veteran submitted two medical articles from the Internet regarding coping with COPD and anxiety and depression, without a waiver of initial RO review of this new evidence.  38 C.F.R. § 20.1304(c) (2013).

In view of the foregoing, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the psychologist who performed the April 2012 VA mental disorders (other than PTSD) examination and provided the February 2014 addendum opinion (or another suitably qualified psychologist or a psychiatrist).  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.

a.   The examiner should indicate whether any diagnosed psychiatric disorder is likely as not (50 percent probability or greater) related to the Veteran's active service (including the Veteran's statements on the August 1973 separation report of medical history, and the examining physician's statement, that the Veteran experienced "chronic anxiety since coming into service") or the result of service-connected asbestosis disability 

b. If not, is the psychiatric disorder at least as likely as not aggravated by service-connected asbestosis disability?  If aggravated, what permanent, measurable increase in current psychiatric pathology is attributable to the service-connected asbestosis disability? 

c.   In rendering an opinion, the examiner should address the findings in the VA treatment notes dated in March 1994 and February 2002, and the October 2003 private evaluation (indicating that the Veteran's psychiatric problems may be "related to his present physical ... status,"), and the Internet articles he submitted concerning a relationship between COPD and depression.

d. The examination report should include reasons for all opinions expressed.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

(If a psychologist or psychiatrist finds that another examination is required, this should be scheduled and all indicated tests and studies should be performed and all clinical findings should be reported in detail.)

2. The AOJ should review the VA opinion report and ensure that it is complete and includes the information requested by the Board.

3. Review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

